On motion of Mr. Drayton, it is ordered, that the operation of the writ of ne exeat, as far as it relates to the defendant C. Prince personally, be suspended, on his executing in the presence of, and leaving with the master of this court, a power of attorney to some citizen of this state resident in the city, to join with his wife in making titles to the house and lot mentioned iii the bill of complaint, and to abide any further order of this court: And that in the mean time all the estate, real and personal, of the deceased C. Lempriere, in the hands of the admi» iiistratix, be impounded.